Exhibit RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth our ratio of earnings to combined fixed charges and preferred stock dividends on a reported basis for the periods indicated.Earnings consist of income from continuing operations plus fixed charges.Fixed charges consist of interest expense and amortization of deferred financing costs.We have calculated the ratio of earnings to combined fixed charges and preferred stock dividends by adding net income from continuing operations to fixed charges and dividing that sum by such fixed charges plus preferred dividends, irrespective of whether or not such dividends were actually paid. Year Ended December 31, 2004 2005 2006 2007 2008 (in thousands) Income from continuing operations before income taxes $ 13,807 $ 39,674 $ 58,252 $ 67,591 $ 77,619 Interest expense 44,008 34,771 47,611 44,092 39,746 Income before fixed charges $ 57,815 $ 74,445 $ 105,863 $ 111,683 $ 117,365 Interest expense $ 44,008 $ 34,771 $ 47,611 $ 44,092 $ 39,746 Preferred stock dividends 15,807 11,385 9,923 9,923 9,714 Total fixed charges and preferred dividends $ 59,815 $ 46,156 $ 57,534 $ 54,015 $ 49,460 Earnings / combined fixed charges and preferred dividends coverage ratio * 1.6 x 1.8 x 2.1 x 2.4 x *Our earnings were insufficient to cover combined fixed charges and preferred stock dividends by $2,000 in 2004. -I-7-
